TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-19-00563-CV



                                             A. L., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


              FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
                             NO. D-1-FM-17-007487
             THE HONORABLE CATHERINE MAUZY, JUDGE PRESIDING


                            MEMORANDUM OPINION


               A.L. appeals from the trial court’s final decree terminating her parental rights to

her child.1 See Tex. Fam. Code § 161.001. Following a bench trial, the trial court found by clear

and convincing evidence that statutory grounds for terminating her parental rights existed and

that termination was in the child’s best interest. See id. § 161.001(b)(1)(E), (O), (2).

               On appeal, appellant’s court-appointed attorney has filed a brief concluding that

the appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738, 744 (1967);

Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646–47 (Tex. App.—

Austin 2005, pet. denied) (applying Anders procedure in appeal from termination of parental

rights). The brief meets the requirements of Anders by presenting a professional evaluation of

       1  We refer to appellant by her initials only. See Tex. Fam. Code § 109.002(d); Tex. R.
App. P. 9.8.
the record demonstrating why there are no arguable grounds to be advanced on appeal. See
386 U.S. at 744; Taylor, 160 S.W.3d at 646–47. Appellant’s counsel has certified to this Court

that she provided appellant with a copy of the Anders brief and informed her of her rights to

examine the appellate record and to file a pro se brief. Appellant has filed a pro se brief. The

Department of Family and Protective Services has filed a waiver of right to file responses to the

Anders briefs and the pro se brief.

               Upon receiving an Anders brief, we must conduct a full examination of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75,

80 (1988).    We have reviewed the entire record, including the Anders brief submitted on

appellant’s behalf and appellant’s pro se brief, and have found nothing that would arguably

support an appeal. We agree that the appeal is frivolous and without merit. Accordingly, we

affirm the trial court’s final decree terminating appellant’s parental rights.2



                                               __________________________________________
                                               Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Kelly

Affirmed

Filed: December 5, 2019




       2   As she acknowledges in the brief, counsel’s obligation to her client has not yet been
discharged. See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per curiam). If appellant, after
consulting with counsel, desires to file a petition for review, counsel should timely file with the
Texas Supreme Court “a petition for review that satisfies the standards for an Anders brief.” See
id. at 27–28.
                                                  2